IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

JOSE GUADALUPE RODRIGUEZ ELIZONDO

            VS.                                       CAUSE NUMBER PD-1039-14

THE STATE OF TEXAS

                                              ORDER

       The above styled and numbered cause was before this Court in Cause No. CR-3485-10-I

from the 398TH District Court of Hidalgo County. On April 6, 2016, this Court issued an opinion

reversing the Thirteenth Court of Appeals and remanding the case to the trial court for a new

trial. Accordingly, the following exhibits are ordered returned to the District Clerk of Hidalgo

County.

               1.   State’s Exhibit # 135   ( DVD recording)
               2.   State’s Exhibit # 136   ( DVD recording)
               3.   State’s Exhibit # 137   ( DVD recording)
               4.   State’s Exhibit # 112   ( DVD recording)



       IT IS SO ORDERED THIS THE 3rd DAY OF MAY, 2016



                                            PER CURIAM

EN BANC

DO NOT PUBLISH